Filed 7/8/14 P. v. Shine CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059336

v.                                                                       (Super.Ct.No. RIF1300214)

MICHAEL GILBERT MUNOZ SHINE,                                             OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. J. Thompson Hanks,

Judge. (Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed.

         Rex Adam Williams, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         Pursuant to a negotiated plea agreement, defendant and appellant Michael Gilbert

Munoz Shine pled no contest to one count of possession of a controlled substance, to wit,



                                                             1
heroin, (Health & Saf. Code, § 11350, subd. (a)),1 as a lesser included offense of

possession of a controlled substance for sale (§ 11351). Defendant also admitted that he

had suffered one prior strike conviction (Pen. Code, §§ 667, subd. (c) & (e)(1), 1170.12,

subd. (c)(1)). In exchange, the remaining allegations were dismissed, and defendant was

sentenced to a stipulated term of four years in state prison with credit for time served.

Defendant appeals from the judgment. We find no error and affirm.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND

       On September 25, 2012, defendant unlawfully possessed a usable quantity of

heroin in the County of Riverside.

       On May 14, 2013, a first amended felony complaint was filed, charging defendant

with possession for sale of heroin (§ 11351; count 1) with a prior drug-related conviction

(§ 11370.2, subd. (a)); possession for sale of Dolophine-Methadone (§ 11351; count 2)

with a prior drug-related conviction (§ 11370.2, subd. (a)); possession for sale of

Clorazapam (§ 11375, subd. (b)(1); count 3); possession of ammunition by a felon

(Pen. Code, § 30305, subd. (a); count 4); and possession of a nunchaku (Pen. Code,

§ 22010; count 5). The amended complaint also alleged that defendant had suffered one

prior serious and violent felony strike conviction for attempted robbery (Pen. Code,

§§ 667, subd. (c) & (e)(1), 1170.12, subd. (c)(1)).


       1 All future statutory references are to the Health and Safety Code unless
otherwise stated.


                                              2
       On May 23, 2013, defendant pled no contest to possession of heroin (§ 11350,

subd. (a)), as a lesser included offense of count 1, and admitted that he had suffered one

prior strike conviction (Pen. Code, §§ 667, subd. (c) & (e)(1), 1170.12, subd. (c)(1)); in

return, the remaining allegations would be dismissed and defendant would be sentenced

to a stipulated term of four years in state prison with credit of 104 days for time served.

After examining defendant, the trial court found the plea was entered into freely and

voluntarily and that defendant knowingly and intelligently waived his rights. Defendant

thereafter requested to be immediately sentenced. Defendant was sentenced in

accordance with his plea agreement and awarded 104 days credit for time served.

       On July 29, 2013, defendant filed a notice of appeal, alleging ineffective

assistance of counsel, and requested a certificate of probable cause. The trial court

denied the request for certificate of probable cause.

                                              II

                                       DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.



                                              3
       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                            III

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  RAMIREZ
                                                                                      P. J.
We concur:



McKINSTER
                          J.



KING
                          J.




                                            4